department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date uil date legend org organization name xx date address address org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court july 20xx certified mail -- return receipt dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective november 19xx you have agreed to this adverse determination per signed form_6018 on september 20xx our adverse determination was made for the following reasons org is not operated for an exclusive exempt_purpose as is required by sec_501 and sec_1 c -1 d a substantial part of the of org furthers private interests monies returned to trustee rather than public interests which is prohibited by sec_1_501_c_3_-1 the foundation failed to make financial distributions or provide any activity as a supporting_organization to a specified organization activities the organization did not operate exclusively for exempt purposes because it was organized and operated for the benefit of private interests rather than public interests and its net_earnings and assets inured to the benefit of its creators trustees and directors which is prohibited by sec_501 c contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations commerce street dallas tx schedule no or exhibit year period ended so orm a department of the treasury - internal_revenue_service explanation of items name of taxpayer org revised legend org organization name donor-1 donor-2 donor bm-1 -3 co-1 co-2 co-3 co-4 co-5 co-6 co-7 co-8 co-9 co-10 co-11 co-12 co-13 donor family donor family board members xx date 18t 2n 3r gh 5th gth 7th gth gtk companies primary issue should the sec_501 tax exempt status of the org be revoked because it is not operated exclusively for tax exempt purposes facts the org the organization was created with a declaration of trust on november 19xx by donor-1 and donor-2 donors donor-1 is listed as trustee on the document the trust was created for the purpose of establishing an organization which is described in sec_501 and sec_509 the trust instrument provides that the donor renounces any power to determine or control by alteration amendment revocation termination or otherwise the income or principal of the trust estate in addition the trust instrument also provides that the founder renounces any interest either vested or contingent including any reversionary_interest or possibility of reverter in the income or principal of the trust estate in july 19xx the org received notification that they were an exempt_organization under c of the internal_revenue_code and that they weren't a private_foundation because they met the requirements of sec_509 the declaration of trust requires that each year the trustee shall distribute of the adjusted_net_income to co-1 the named primary charity in addition to this distribution each year the trustee shall distribute a total of of the adjusted_net_income to one or more identified charitable organizations or to the primary charity as directed by the majority of the board_of directors the board schedule a of the trust document identifies the supported charities schedule a has one hundred and four organizations listed including co-1 sec_2 of the trust says that in the event the trustee determines in the trustee's sole and complete discretion that the trust fund is too small to economically administer then in such event the trustee shall distribute the trust fund in its entirety outright and free of trust to such organization or organizations as described in sec_170of the code as the trustee in trustee’s total and complete discretion shall determine sec_2 provides that at the time of dissolution the remaining assets shall be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its exempt status under sec_501 of the code the declaration of trust provides that the board shall be the governing body of the trust and that the members of the board shall be determined as follows e one board member shall be appointed by the primary charity one board member shall be from the class consisting of donor-1 and donor-2 and each of their descendants the donor family the other members of the board shall be appointed by majority vote of the remaining board members the initial remaining board members were bm-1 and bm-2 in their response to our questionnaire the organization has said that the primary charity appoint sec_3 members of the board bm-1 bm-3 and bm-2 bm-1 is the trustee of co-1 form 886-a rev department of the treasury - internal_revenue_service page -1- ioe 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org revised -_ schedule no or exhibit year period ended a promissory note dated december 19xx shows a loan of dollar_figure with a simple interest rate of was made to donor-1 by the organization the interest was to be paid annually the note was due on december 20xx there was no requirement to make principal payments on the note on december 20xx the first note was extended for another years by a new promissory note the interest is to be paid annually and the principal paid off on december 20xx the interest rate is on december 20xx donor -1and donor-2 donated dollar_figure to the organization there is a copy of a cancelled check that shows this money was given to the organization on january 20xx donor-1 borrowed dollar_figure from the organization the interest rate was interest to be paid annually and principal pay off on december 20xx at the end of 20xx the notes receivable shown on the balance_sheet of the form_990 was dollar_figure there were three promissory notes provided by the organization on the notes according to the response provided by the organization there is no collateral on the notes the form_990 for the year ending december 20xx indicated the organization received dollar_figure in interest payments the amount due on the note for that year was dollar_figure the form_990 for the year ending december 20xx indicated organization received dollar_figure in interest the chart below was received from the organization on november 20xx it shows what they have for the amount of interest due and paid on the notes for the years 20xx through 20xx instead of the large interest payment shown on the form_990 the organization said it received charitable donations from the donor from taxpayer's response year 20xx 20xx 20xx 20xx 20xx note interest due interest pd difference dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pd from 20xx pd from 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure over over dollar_figure dollar_figure dollar_figure short short over in their response they also said both notes are interest only notes with all principal due at the end of the note maker of the note did not wish to pay any principal nor did the trust request any payment of principal there were no payments on the principal from 20xx to 20xx the application_for exemption form_1023 was received by the irs on february 19xx it was signed on january 19xx the balance_sheet of the form_1023 for the end of 19xx shows there was a cash asset of dollar_figure there was no entry for notes receivable on the balance_sheet form 886-a cev department of the treasury - internal_revenue_service page -2- orn 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org revised schedule no or exhibit year period ended the statement of revenue expenses on the form_1023 shows that from xx to xx the organization received dollar_figure there is no mention on the application that there was a loan outstanding at the beginning of 19xx according to the donor when the organization gave a donation to the primary charity co-1 they could request the money be used for specific items in their letters the organization says that there was no actual or implied obligation given by co-1 that the requests would be honored the following chart shows the amounts the organization paid to co-1 and the amounts co-1 paid on behalf of the donors amount_paid to co-1 amounts paid_by co-1 to co-2 for tuition to co-3 20xx dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure the forms list cash and notes receivable as the assets the income is from interest and some donations the donor has stated that he gave cash to the organization in 19xx and that he took a charitable deduction on his form_1040 he no longer has the return or any checks or bank statements showing this there is a cancelled check for the dollar_figure that was donated in 20xx the copy of the form_1040 of the donor shows that he took a charitable deduction of dollar_figure on his personal return for 20xx in october 20xx donor-1 paid dollar_figure to various charities he has provided cashier checks that show the remitter is donor-2 and donor-1 the chart below shows the charities that received money and the amount of money received check payee date 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx co-3 co-4 co-5 co-6 co-7 co-8 co-9 co-10 co-11 amount dollar_figure dollar_figure h s a a h a h a p dollar_figure dollar_figure dollar_figure the dollar_figure that was paid to charities in october 20xx includes amounts to repay the dollar_figure loan the dollar_figure taken out of the organization for the education expenses of the founder's children and interest on the loan and education amounts the organizations shown in the above chart are exempt under sec_501 of the internal_revenue_code per irs publication form 886-a crev department of the treasury - internal_revenue_service page -3- conn 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org revised org has prepared the form sec_1041 for the years ending december 20xx and 20xx there was tax of dollar_figure due for the year 20xx and dollar_figure due for the year 20xx the chart below shows the payment of those taxes check date 20xx 20xx co-12 co-12 payee amount dollar_figure dollar_figure f1041 for 20xx12 f1041 for 20xx12 on 20xx the organization closed its bank account by sending the money to co-13 the amount of the check was dollar_figure co-13 inc is exempt under sec_501 of the internal_revenue_code law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes so long as no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 in 412_f2d_1197 ct_cl the court stated that loans to an organization's founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very form 886-a crev department of the treasury - internal_revenue_service page -4- jaya 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org revised schedule no or exhibit year period ended existence of private source of loan credit from an organization's earnings may itself amount to inurement of benefit in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 greg r vinikoor v commissioner t c memo states the determination of whether a transfer was made with a real expectation of repayment and an intention to enforce the debt depends on all the facts and circumstances patrick v commissioner t c memo also set down criteria to determine if a note existed 31_tc_1217 88_tc_604 sec_601_201 of the regulations provides that an organization may be revoked retroactively if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or it engaged in a prohibitive transaction of the type described in sec_601 n vii the types of prohibited_transactions referred to are those that divert corpus or income from the organization's exempt_purpose government’s position the sec_501 tax exempt status of org the organization should be revoked because the assets of the organization inure to the benefit of the founder donor-1 and it is not operated exclusively for tax exempt purposes the organization received some interest payments and contributions a portion of this income was paid to co-1 and a portion of that was used to pay school tuition for the donor’s children also in december 20xx the organization received a donation of dollar_figure that amount was then transferred to donor-1 in january 20xx the amounts received by donor-1 and used for his children’s school tuition are inurement under sec_1_501_c_3_-1 of the regulations an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the internal_revenue_code whether an organization has satisfied the operational_test is a question of fact sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes the requirement that an organization operate exclusively for charitable purposes is further amplified in sec_1_501_c_3_-1 of the regulations this section provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in the fundamental case of better business bureau of washington d c inc v united_states supra the court concluded that the form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org revised schedule no or exhibit year period ended presence of a single nonexempt purpose if substantial in nature would preclude exemption regardless of the number or importance of statutorily exempt purposes the facts show that the organization is not operated exclusively for a tax exempt charitable purpose rather the donors have operated the organization for their own personal benefit the donors have also used the organization for tax_avoidance purposes the promissory notes the repayment practices on the loans and the requests made to the primary charity show the organization was established to obtain tax_benefit of a charitable deduction without relinquishing control of the assets that they claimed to have contributed to the organization in december 19xx the donors signed a promissory note for dollar_figure the application_for exemption form_1023 shows the organization didn’t receive any donations until 19xx the application also shows the organization had a cash balance of dollar_figure at the end of 19xx the timing of the transactions and the information on the form_1023 suggests the organization received a promissory note instead of cash for the initial donation this suggests that the donor wanted a charitable deduction without actually giving anything away in 20xx the donor made a payment of dollar_figure to the organization all of this was applied to interest even though only dollar_figure was due for the interest payment when asked why none of the interest was applied to the principal the response was both notes are interest only notes with all principal due at the end of the note maker of the note did not wish to pay any principal nor did the trust request any payment of principal the donor is operating in a manner that is beneficial to the donor and not to the organization to be beneficial to the organization the interest would have to be received on a regular basis so that the organization would have the resources to carry out its exempt_purpose the first promissory note was due on december 20xx at that time a new note was written with the same amount and terms on december 20xx the donors gave dollar_figure to the organization none of this was applied to the principal balance on the first note the dollar_figure was claimed as a charitable deduction on the personal return of the donor on january 20xx the donor borrowed the dollar_figure from the organization the donor hadn't given up control of the money since he wrote a check to the organization and received the money back within a week this is tax_avoidance because the donor was able to take a deduction on his personal return and still had use of the money there wasn't any collateral on the notes there was no requirement for payment of the principal the organization hasn't enforced the requirement that the interest be paid on an annual basis also the organization didn't demand payment when the first note was due but allowed the donor to give dollar_figure and then let them borrow it right away this shows the organization is letting the donor set up the terms for his own benefit and not for the benefit of the organization in greg r vinikoor v commissioner the court used nine factors to determine if a note existed there was a promissory note or other evidence_of_indebtedness interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made an actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax purposes is consistent with the loan in patrick v commissioner the following criteria was used to determine if a note existed the existence or nonexistence of a debt_instrument provisions for security_interest payments and a fixed repayment date whether the parties’ records if any reflect the transaction as a loan the source of repayment and ability to repay the relationship of the parties whether any repayments have been made form 886-arev department of the treasury - internal_revenue_service page -6- layer 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended name of taxpayer org revised whether a demand for repayment has been made and failure to pay on the due_date or to seek a postponement for a payment to constitute a loan when the payments are received the recipient must intend to repay the amounts and the transferor must intend to enforce payment 88_tc_604 affd without published opinion 855_f2d_855 cir 55_tc_85 in this case there are promissory notes between donor-1 and the organization but there is no indication that donor-1 intended to pay the note or that the organization expected to receive payment in december 20xx when the first note was due it was extended for another five years two weeks later donor-1 donated another dollar_figure to the organization none of this was applied to the amount owed on the first note the dollar_figure was loaned back to donor-1 in a week when the organization received a large interest payment in 20xx the excess wasn't applied to the principal the organization let donor-1 use that as his interest payment for the next two years the next payment on interest was made in 20xx the amount_paid didn't cover the past due interest and the current year's interest the organization has made no effort to enforce the notes and has not required_payment of interest each year this showed the organization didn’t expect the amounts to be repaid the loan was repaid as part of the resolution of the case in october 20xx the organization which is controlled by the donors is operated to enable the donors to engage in financial activities which are beneficial to them but detrimental to the organization accordingly it is operated for a substantial non-exempt purpose see revrul_67_5 when the organization gave money to the primary charity the donors could request that the money be spent on certain items part of the money given to the primary charity by the organization was used to pay tuition at the co-2 for the children of the donors and to pay part of their tithing to the co-3 since he was able to request that monies be used by the primary charity the donor is using this for his benefit and not to benefit the actual charity a substantial part of the organization's activities appear to serve private interests it appears that the organization is operated as part of a tax_avoidance scheme tax_avoidance schemes do not further an exempt_purpose 588_fsupp_693 d d c according to regulation sec_1_501_c_3_-1 d ii an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest as stated in the court case 31_tc_1217 loans to disqualified persons promote private rather than charitable purposes donor-1 is a disqualified_person because he is the trustee of the organization the very presence of a private source of loan credit may amount to inurement 412_f2d_1197 ct_cl loans to disqualified persons promote private rather than charitable purposes 31_tc_1217 at the time of filing for exempt status the organization's only asset was a promissory note signed by the donor but on the application it listed it received cash and that cash was its only asset the application stated that the principal financial support would be contributions from the donors and made no mention of the note the amount of the note was dollar_figure which was a substantial amount of assets of the organization form 886-a cev department of the treasury - internal_revenue_service page -7- ine 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org revised schedule no or exhibit year period ended the organization should be revoked back to inception because it misstated a material fact on its application has not been operating in the manner it represented and it has engaged in prohibited_transactions with the donor accordingly the organization's status as an organization described under sec_501 should be revoked effective november 19xx because it did not operate exclusively for exempt purposes its assets inured to the donor and it served the private interests of its creators taxpayer’s position the organization has agreed to revocation of exempt status on october 20xx the irs received form sec_1041 u s income_tax return for estates and trusts for the years ending december 20xx 20xx 20xx and 20xx included with the returns were checks to pay the taxes owed for the years 20xx and 20xx the taxpayer feels that the transaction entered into in january 20xx was a legitimate loan please see the attached letter from the power_of_attorney explained the taxpayer's position in detail conclusion org needs to be revoked back to inception the organization needs to file form sec_1041 u s income_tax return for estates and trusts for all open years until the organization has terminated its existence form 886-a rev department of the treasury - internal_revenue_service page -8- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service e 7th st suite 1130b st paul mn taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation f you write please provide a telephone number and sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
